Holmes, J.
This appeal presents the issue of whether disabilities caused solely by emotional stress without contemporaneous physical injury or physical trauma are compensable injuries under Ohio workers’ compensation laws. We hold that they are not.
In the early case of Indus. Comm. v. O'Malley (1931), 124 Ohio St. 401, this court was first presented with the question of whether emotional stress or excitement leading to an employee’s death constituted a compensable injury. In that case, the decedent, a night watchman, was on duty when a door was discovered open in the building next to his place of employment. The police arrived to investigate. Shortly there*197after, decedent was found sitting in a chair, in apparent pain. When asked what was the matter, he replied, “the excitement of it all. * * * Well, I have high blood pressure, get me a doctor or take me to a hospital.” Decedent died shortly after his arrival at the hospital.
In denying compensation in O’Malley, this court determined that the absence of any physical injury as a contributing factor in the employee’s death barred his widow’s right to recover on the death claim. This same reasoning was applied over 20 years later in the case of Toth v. Standard Oil Co. (1953), 160 Ohio St. 1.
In Toth, the claimant, a truck driver, was suspected by the police of having been involved in a “hit-skip” accident while in the course of his employment. He was questioned by the police, and submitted to a lie detector test. At the conclusion of the test, he was informed that he was not telling the truth about his noninvolvement in the accident. Six days later, while at home, he suffered a stroke and paralysis of the right side of his body.
This court framed the issue in Toth, at page 6, as “whether anxiety and worry connected with the employment constitutes an accidental injury***.” The court held that it did not.
In asserting that her disability is a compensable injury, appellee acknowledges this court’s holdings in O’Malley and Toth, but argues that they were legislatively overruled by the 1959 amendment to R. C. 4123.01(A) (128 Ohio Laws 743, 745). We cannot agree.
In 1959, the General Assembly amended R. C. 4123.01(C) to provide that:
“ ‘Injury’ includes any injury, whether caused by external accidental means or accidental in character and result, received in the course of, and arising out of, the injured employee’s employment.” (Emphasis denotes amendment.)
We need not dwell upon the judicial and legislative history culminating in this amendment, for that was explained at length last term in Czarnecki v. Jones & Laughlin Corp. (1979), 58 Ohio St. 2d 413, 415-20. We need only point out that the 1959 amendment was intended to adopt the test for compensability set forth in Malone v. Indus. Comm. (1942), 140 Ohio St. 292, concerning the accidental nature of the injury-*198causing incident. Czarnecki, supra, at page 419. There is nothing in the legislative history of this amendment which indicates an intention by the General Assembly to compensate for disabilities arising solely from emotional stress.
The Malone case itself, upon which the amendment to R. C. 4123.01(C) is based, held, in paragraph one of the syllabus, that:
“The term ‘injury’ as used in the Constitution and in Section 1465-68, General Code (117 Ohio Laws, 109), as amended effective July 10, 1937, comprehends a physical or traumatic damage or harm, accidental in its character in the sense of being the result of a sudden mishap occurring by chance, unexpectedly and not in the usual course of events, at a particular time and place.” (Emphasis added.)
The term “traumatic injury” was defined by this court in Malone, at page 302, as:
“[An injury] produced by any sudden violent attack upon the tissues or organs of a living body producing a wound, tear or an abnormal condition thereon or therein. The attack may result from contact with deleterious gases, destructive temperatures or forces of nature.”
It is clear that Malone did not depart from the reasoning of O’Malley that disabilities arising solely from emotional stress are not compensable. Since the 1959 amendment to R. C. 4123.01(C) is, in effect, a codification of the test for compensability set forth in Malone, it follows that that amendment does not affect a claimant’s right to recover for disabilities arising from purely emotional stress.
We hold that disabilities, such as the one in this cause, which are caused solely by emotional stress without contemporaneous physical injury or physical trauma are not compensable injuries within the meaning of R. C. 4123.01(C).
Appellee contends further that it is a denial of equal protection of the laws to exclude from compensation those disabled employees whose disabilities arise solely from nonphysical and non-traumatic incidents related to their employment. An examination of the record discloses, however, that this issue was neither raised nor briefed in the courts below. The issue is not, therefore, properly before this court. Republic *199Steel Corp. v. Bd. of Revision (1963), 175 Ohio St. 179; Blausey v. Stein (1980), 61 Ohio St. 2d 264.
For the foregoing reasons, the judgment of the Court of Appeals is reversed.

Judgment reversed.

Herbert, W. Brown and P. Brown, JJ., concur.
Celebrezze, C. J., and Locher, J., concur in the judgment.
Sweeney, J., dissents.